Citation Nr: 0942938	
Decision Date: 11/10/09    Archive Date: 11/17/09	

DOCKET NO.  03-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the VARO 
in Waco, Texas, that denied entitlement to the benefits 
sought.

This case was previously before the Board in January 2006 and 
February 2008 at which time it was remanded for procedural 
and substantive purposes.  The case has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disability, to include 
PTSD, due to a recognized stressor has not been established.

2.  There is no competent evidence of a chronic acquired 
psychiatric disability, to include PTSD, related to the 
Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disability, to include PTSD, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants in processing claims for VA benefits.  
VA regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102,  3.156, 3.159, and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board also notes that the notice requirements of the VCAA 
apply to all elements of a service connection claim.  These 
are:  (1) Veteran status; (2) the existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board notes that there has been essential compliance with 
the mandates of the VCAA throughout the course of the appeal.  
Most recently, in January 2009, the Veteran was sent a 
communication asking for names, addresses, and dates of VA 
and non-VA health care professionals who had provided 
treatment and/or evaluation for psychiatric purposes.  He was 
told how he could help VA and how VA could help him develop 
his claim.  He was also informed what the evidence had to 
show to support his claim for service connection.

With regard to assistance, the Board finds that VA has 
fulfilled its duties to assist the Veteran to the extent 
possible.  The record shows the Veteran has failed to report 
for VA examinations scheduled for him in April 2008, May 
2008, July 2008, and May 2009.  Additionally, the Veteran was 
scheduled for a hearing in October 2005, but, for whatever 
reason, failed to appear.  Further, the Board notes that a 
notation of record reflects that in May 2009 the Veteran was 
called to notify him of an appointment for examination.  It 
was stated that he was withdrawing his claim because he was 
"feeling very good and he doesn't need to see a doctor and he 
wants to cancel his claim too, because he said that he is 
feeling much better from his nerves."  However, this 
indication of a desire to withdraw the claim has not been 
reduced to writing as required by 38 C.F.R. § 20.204 (2009).

The Board notes that the duty to assist is not always a one 
way street.  If a Veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining supportive 
information.  See  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds therefore that the duty to assist is 
satisfied in this case.

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for disability 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(d).  If 
chronicity in service is not established, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) Medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
the claimed inservice stressor or stressors.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

If a claimed stressor is related to combat, service 
department evidence that the Veteran engaged in combat or 
that the Veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed inservice stressor.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Evidence of record shows the Veteran served in Vietnam from 
April 30, 1968, to February 2, 1969.  There is no indication 
that the Veteran had a combat assignment while in Vietnam.  
However, the U.S. Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research) has verified that while he was stationed at 
Camp Evans in Vietnam, the facility sustained aerial weapons 
fire and small weapons fire.  In June 2007, the facility 
responded that review of the morning reports by the 11th 
Aviation Company (General Support) from the period from 
November 1968 to January 1969 verified that the Veteran was 
assigned to that unit.  Furthermore, the daily staff journals 
submitted by the 1st Air Cavalry Division verified that the 
base camp location was Camp Evans.  The JSRRC was able to 
confirm combat activity took place at Camp Evans on May 1, 
1968, May 6, 1968, and May 7, 1968, and this included aerial 
weapons fire and small arms fire.  No casualties were 
reported.

The medical evidence of record includes a report of a VA 
outpatient visit on one occasion in June 2001.  At that time 
the Veteran stated he had been depressed since Vietnam.  He 
claimed while in Vietnam he served in combat.  He stated that 
he saw four soldiers killed his first day and "several 
episodes since."  He reported some nightmares, intrusive 
thoughts, and startle responses relating to his Vietnam 
experiences.  He reported no prior psychiatric care.  He was 
voluntarily attending Alcoholics Anonymous.  Axis I diagnoses 
were "alcohol dependence, no remission; depression, NOS; 
PTSD."

Received in October 2002 was a communication from the Veteran 
in which he indicated that while in Vietnam stationed at Camp 
Evans, he was subject to incoming artillery fire.  He stated 
that an ammunitions dump was hit and there were casualties 
therefrom.  He helped pick up the dead and the wounded.  He 
also stated that a friend named E.V. from Phoenix was killed.  
He added that he helped to pick up body parts after a 
helicopter crash killed all those aboard.  He also recalled 
memories of civilians eating dogs to keep from starving.  

The Veteran was accorded an evaluation for PTSD by VA in May 
2003.  He stated he had never been hospitalized for 
psychiatric purposes.  Notation was made that at the time of 
separation examination, the Veteran's psychiatric status was 
recorded as normal.  However, the Veteran claimed that 
several months after service he began to have dreams of his 
experiences in Vietnam.  He made reference to nightmares of 
combat experiences in Vietnam about twice a week.  He 
reported various symptoms associated with PTSD, but the 
examiner noted that "interestingly, the patient has not 
sought any mental health treatment for any of these symptoms 
or problems with the exception of one mental health contact 
about two years ago in social work at the El Paso VA Health 
Care Center."  The Veteran stated that his primary job in 
Vietnam was to support helicopters.  He claimed that he saw a 
lot of his buddies killed while in Vietnam.  The Veteran was 
accorded psychological testing and the examiner stated the 
results were of "borderline validity due to over reporting."  
Following examination, the Veteran was given an Axis I 
diagnosis of PTSD.  He was also given a diagnosis of alcohol 
dependence.

As noted above, the Veteran failed to report for VA 
examinations scheduled for him in April 2008, May 2008, July 
2008, and May 2009.  No reasoning was given for his failure 
to report for any of the aforementioned examinations.  

Accordingly, the Board is forced to rely on the evidence that 
is of record and the Board concludes from that that there is 
no verifiable stressor to support the claim.  The stressors 
identified by the Veteran are either anecdotal in nature or 
shown to lack credibility.  For example, the Veteran has 
given the name of an individual who he states was killed in 
action in Vietnam.  However, that individual's name is not 
listed in the Vietnam Veterans' Memorial Directory of Names.  
The other information the Veteran has provided is extremely 
vague in nature.  

Additionally, the records show the Veteran has repeatedly 
failed to report for examinations on several different 
occasions.  The law requires verification of reported 
stressors and the claim as it currently stands lacks a 
credible, verified stressor.  Accordingly, further inquiry as 
to a nexus between claimed PTSD and any reported stressor is 
moot.  The Board notes that there is no showing from the 
evidence of record of any psychiatric disability other than 
PTSD that is causally related to the Veteran's active service 
in any way.

The Board notes that while the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doctrine is not for application 
where, as here, the preponderance of the evidence is against 
the claim for service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Board notes that in the event the 
Veteran agrees to provide more specific information, and 
appear for a psychiatric examination, he may always reopen 
his claim.


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


